DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on February 10, 2022 that has been entered into the file. 
By this amendment, the applicant has canceled claims 8-18 and has newly added claims 19-21.  
Election/Restrictions
Applicant’s election without traverse of claims 1-7 (Group I) in the reply filed on February 10, 2022 is acknowledged.
Claims 8-18 (has already been canceled) and newly added claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group drawn to an endoscope, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 10, 2022.  It is noted that the specific features concerning the light source recited in the newly added claims 19-21 are identical to the light source recited in an endoscope of claim 8 (as originally filed).  
Claims 1-7 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification and claims fail to teach how could a microlens array can function as diffraction element, as recited in claims 2-4.  Microlens array is known in the art as refractive lens element or array that does not function as diffractive optical element.  The specification fails to enable the claims.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “an arbitrary regular optical diffraction pattern” recited in claim 1 is confusing and indefinite since it is not clear how to definitely define “arbitrary”.   
The phrase “the increase and decrease in a graph changes when the number of the overlapping points of the double light diffraction pattern per unit area according of the rotational angle that is output through the optical diffraction elements by rotating any one of the two optical diffraction elements is represented by the graph” recited in claim 5 is confusing and indefinite, since it is completely unclear what considered to be “the graph”.  The scopes of the claim are confusing and indefinite.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication by Bernet et al (US 2010/0134869 A1).
Bernet et al teaches an optical device that is comprised of a light source for generating a laser light beam (please see paragraph [0002]) and an optical diffraction part including two optical diffraction elements (DOE1 and DOE2, Figure 1) and with adjusted rotational angle offset between the optical diffraction elements to generate an regular optical diffraction pattern formed while the laser beam passes through the optical diffraction elements.  
This reference has therefore anticipated the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1  and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Miyasaka et al (US 2012/0105855 A1).
 Miyasaka et al teaches a pattern projector using rotational superimposition of multiple optical diffraction elements wherein the pattern projector that is comprised of a light source (40, Figures 1 and 7), and an optical diffraction part including two or more optical diffraction elements (20 and 30) and adjusting a rotational angle offset between the optical diffraction elements (please see Figures 2A and 2B) to generate an regular optical diffraction pattern formed while the light beam passes through the optical diffraction elements, (please see Figures 1 and 7).  
This reference has met all the limitations of the claims.  It is known in the art that in order for the light to be diffracted by the diffraction elements the light has to be coherent light.  It however does not teach explicitly that the light beam is laser light beam.  But laser light source is typical coherent light source that known in the art, it would then have been obvious to one skilled in the art to use art well-known coherent laser light source as the light source to generate the light for producing the pattern. 
With regard to claims 5-6, the scopes of the claim are confusing and indefinite for the reasons stated above.  This claim can only be examined in the broadest interpretation.  Miyasaka et al teaches the number of the optical diffraction elements is two, (please see Figures 1 and 7) and the rotational angle offset between the optical diffraction elements is an offset angle at which the number of overlapping points of a double optical diffraction pattern is selected among angles in a range in which the overlapping points of the double light diffraction pattern per unit area increases or decreases, (please see Figures 4A to 6B). With regard to claim 6, it is within general level skilled in the art that the rotational angle offset between the two diffraction elements be selected to make the overlapping points of the double optical diffraction pattern has a local minimum point.  

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka et al as applied to claim 1 above, and further in view of  patent issued to Stanton (PN. 5,684,566).
The pattern projector taught by Miyasaka et al as described for claim 1 above has met all the limitations of the claim.  
With regard to claim 2, Miyasaka et al teaches that the optical diffraction part includes two optical diffraction elements but do not teach explicitly that the optical diffraction elements are microlens arrays.  This feature is rejected under 35 USC 112, first paragraph, for the reasons stated above.  Stanton teaches a illumination system that projects an optical pattern wherein the system comprises either a pair of diffractive elements or micorlens arrays (22 and 26, Figure 1).  It would then have been obvious to either use a pair of diffractive elements or microlens arrays to form the projected pattern as desired and for the benefit of meeting the requirements of specific applications.  
With regard to claim 3, these references do not teach explicitly that the optical diffraction elements or the microlens arrays are formed by claimed steps.  However the features concerning the formation of the optical diffraction elements or the microlens arrays are considered to be product-by-process limitations that are not given patentable weight for the features do not distinguish the final product from the prior art disclosures, (please see MPEP 2173.05(p)).  

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka et al and Stanton as applied to claims 1 and 2 above, and further in view of the US patent application publication by Otsuka et al (US 2012/0086093 A1), patent issued to Danielle (PN. 6,473,238) and US patent application publication by Keppner et al (US 2009/0246546 A1).
The pattern projector taught by Miyasaka et al in combination with the teachings of Stanton as described for claims 1 and 2 above has met all the limitations of the claims.  
With regard to claim 3, these references do not teach explicitly that the optical diffraction elements or the microlens arrays are formed by claimed steps.  However the features concerning the formation of the optical diffraction elements or the microlens arrays are considered to be product-by-process limitations that are not given patentable weight for the features do not distinguish the final product from the prior art disclosures, (please see MPEP 2173.05(p)). Furthermore, as demonstrated by Otsuka et al microlens array may be formed by typical steps including forming a plurality of cylindrical cylinder shaped pattern on a substrate (please see Figure 3A), coating a material layer or thin film (31, Figure 3B) on upper portion of the cylindrical cylinder shaped patterns and a surface of the substrate, (please see Figure 3B) and coating a second material layer or thin film on the upper portion of the pattern on which the first material layer or thin film is coated and the surface of the substrate, (please see Figure 3C).  This reference however does not teach explicitly that the first material thin film comprises fluoropolymer thin film and the second material thin film comprises a parylene thin film.  Daniell in the same field of endeavor teaches that an UV-curable fluoropolymer is a known optical thin film material that may be coated on a microlens array, (please see Figure 7A, and column 20, lines 25-31).  It is within general level skilled in the art to apply the teachings of Daniell to use art well known fluoropolymer thin film material as a thin film material for coating the microlenses array with UV curing treatment to set the thin film coating layer on the microlenses array.  
Keppner et al in the same field of endeavor also teaches that the parylene thin film is known in the art as a thin film material for coating the microlenses array, (please see paragraph [0037]).  It would also have been obvious to one skilled in the art to use parylene thin film as a second coating material for coating the microlens array.  
Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka et al as applied to claim 1 above, and further in view of  patent issued to Tabata et al (PN. 5,742,262).
The pattern projector taught by Miyasaka et al as described for claim 1 above has met all the limitations of the claim.  
With regard to claim 7, this reference does not teach explicitly to include a glass substrate between the optical diffraction elements.  Tabata et al in the same field of endeavor teaches a pair of diffraction elements (11 and 12, Figures 1, 2 and 3) for generating projected pattern wherein the two diffraction elements may be formed with a glass plate (10) interposed between the two diffraction elements (1 and 12, Figure 3).  It would then have been obvious to one skilled in the art to apply the teachings of Tabata et al at the time of invention to modify the optical diffraction part of Miyasaka et al to have a glass plate interposed between the two diffraction elements for the benefit of forming the two diffraction elements at reverse surfaces of the glass plate to reduce the cost, (please see column 5, lines 30-35).  


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872